Exhibit 10.2
 
Amendment B
 
to
 
Manufacturer Exclusive Distributor Agreement
 
Between Wound Care Innovations, LLC and Academy Medical, LLC
 
Dated June 26, 2013
 


 
Whereas Wound Care Innovations, LLC (“Manufacturer”) and Academy Medical, LLC
(“Distributor”) entered into a Manufacturer Exclusive Distribution Agreement on
June 26, 2013; and
 
Whereas Manufacturer and Distributor entered into a Distribution Services
Agreement for surgical products on June 26, 2013; and
 
Whereas Manufacturer and Distributed entered into the Amendment A to the
Manufacturer Exclusive Distributor Agreement on August 7, 2013;
 
The Distribution Services Agreement is hereby terminated effective October 1,
2013.
 
The Manufacturer Exclusive Distribution Agreement is hereby amended as follows:
 
 
Section 2.f is deleted in its entirety and replaced with the following:
 
“Notwithstanding anything in this Agreement to the contrary, the exclusive
arrangement described in Section 2.E above may, at the election of the
Manufacturer, and upon written notice from Manufacturer to Distributor,
terminate this exclusivity provisions of this agreement, if during Year 2, 3, 4
or 5 of the schedule below, Distributor fails to purchase at least seventy-five
percent (75%) of the following minimum dollar amounts of the respective products
from Manufacturer during such Year (each, a Sales Threshold”):
 

    Year   Year Ending September 30,   1     2     3     4     5  
Total Purchases
  2014     2015     2016     2017     2018       $
1,150,000
    $ 2,350,000     $ 3,275,000     $ 4,443,750     $ 5,829,688  

 
Exhibit A is amended to include the following items:
 
Product Number
Size / Description
Pricing
WCI-01-SACRXP
CellerateRX Surgical Powder, 1g (box of 10)
$1,150.00
WCI-05-SACRXP
CellerateRX Surgical Powder, 5g (box of 10)
$5,000.00



 
 
 

--------------------------------------------------------------------------------

 
 
 
In Witness Whereof, the Parties have executed this Agreement as of the date
indicated by the signatures below.
 
 
Academy Medical, LLC
 
By: /s/ David Spinola
 
Printed: David Spinola
 
Title: Chief Financial Officer
 
Date: 10/1/2013
 


 
Wound Care Innovations, LLC
 
 
By:/s/ Robert H. Lutz, Jr.
 
Printed: Robert H. Lutz, Jr.
 
Title: Chief Executive Officer
 
Date: 10/1/2013
 


 